Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

Detailed Action
Response to Amendment
2.	In the amendment was filed 12/03/2020, the Examiner acknowledges the following:
Claims 1 – 20 were not amended.
A Terminal Disclaimer was filed by Applicant on 11/30/2020 and the previous Non-statutory Double Patent rejection is withdrawn by the Examiner.
Currently, claims 1 – 20 are pending and they are being examined on the merits.
Terminal Disclaimer
3.	 A Terminal Disclaimer to overcome the Double Patent rejection of claims 1 – 20 was filed by Applicant on 11/30/2020 and it was approved on 11/30/2020.

Allowable Subject Matter
4.	Claims 1 – 20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: the prior art teaches,
A camera module comprising a camera body with an imaging pickup element and a lens barrel with includes some retaining lenses (Mano – JP 2007-036393 – translation provided by the Examiner) and a method for manufacturing the camera module wherein an annular grove is recessed on the upper surface of the camera module body portion, an annular projection is fitted to the annular groove loosely projects to the lower surface on the barrel, the annular groove is filed with a photo-curing type adhesive; the barrel is placed on the upper surface of the camera body for inserting the annular projection into the photo-curing type  adhesive wherein the focal length is adjusted by moving the camera body and the barrel relatively to one another and the photo-curing type adhesive is photo-cured as for fixing the lens barrel onto the camera body.  Another prior art of record discloses an optical layer stack for stacking optical components/lenses in a lens barrel comprising a firs layer (Wippermann – US 2012/0200946 A1); a second layer, a first spacer part associated with the first layer and a second spacer part associated with the second layer, wherein the two spacer parts comprise groove and tongue for an engagement in a stacking direction of the optical layer stack and for a shiftability of the first spacer part with respect to the second spacer part in the lateral direction and in the stacking direction the tongue comprises a smaller width than the groove, wherein the first and the second spacer part are connected to each other by means of an adhesive between groove and tongue in order to provide a connection between the first and the second spacer part and a spacing of the first and second layer in stacking direction. 
Even though Mano, Wippermann and Oba teach some limitations of the current application: Mano teaches a camera module assembly with a camera body and a lens barrel to be attached to it, wherein the lens module has at least one lens and it is formed with a first adhesive portion including a bottom surface facing a top surface of the lens holder and attached to the lens holder and the lens holder id formed with a second adhesive portion with a top surface facing the bottom of the lens barrel and the second adhesive portion being formed with a first recess; Wippermann taches a way of stacking together optical elements in a barrel and that includes some options for an adhesive groove with a liquid adhesive inside of it and some spacers and Oba teaches a lens mounting mechanism that holds an image pickup lens and a case and wherein a regulation part that regulates the insertion of the lens holder into the case. All either alone or in combination fail to teach or to fairly suggest the combination of limitations as in the 
Regarding claim 1, the combination of Mano, Wippermann and Oba fails to explicitly disclose a camera module comprising a lens barrel; a lens holder wherein the lens barrel is formed with a first adhesive portion and a lens holder wherein the lens barrel is formed with a first adhesive portion and the lens holder is formed with a second adhesive portion; wherein the second adhesive portion is formed with a first recess, to which at least a portion of an adhesive is applied, wherein the second adhesive portion is formed with a first protrusion, and the first protrusion is spaced apart from the first recess in a direction orthogonal to a first direction and protrudes in the first direction, and wherein the first protrusion is spaced apart from an inner circumference of the second adhesive portion by a predetermined distance. Therefore, as discussed above, claim 1 is allowable over the prior art of record.
In regards to claims 2 – 10: claims 2 – 10 depend directly or indirectly to claim 1 and they require all the limitations of claim 1 which are allowable over the prior art of record. Therefore, claim 2 – 10 are allowable for the same reasons as claim 1.
a camera module comprising a lens barrel and a lens holder wherein the lens barrel is formed with a first adhesive portion and the lens holder is formed with a second adhesive portion; wherein the first adhesive portion has a ring shape when viewed in the first direction, and is formed in an inner area thereof with a second recess having a ring shape when viewed in the first direction, wherein the second adhesive portion is formed thereon with a first protrusion, and the first protrusion protrudes in a first direction, and wherein the first protrusion, and wherein the second adhesive portion has a ring shape when viewed in the first direction. Therefore, as discussed above, claim 11 is allowable over the prior art of record.
In regards to claims 12 – 19: claims 12 – 19 depend directly or indirectly to claim 11 and they require all the limitations of claim 11 which are allowable over the prior art of record. Therefore, claim 12 – 19 are allowable for the same reasons as claim 11.
Regarding claim 20, the combination of Mano, Wippermann and Oba fails to explicitly disclose a camera module comprising; a lens barrel comprising at least one lens; and a lens holder coupled to the lens barrel, wherein the lens barrel is formed with a first adhesive portion comprising a bottom surface facing a top surface of the lens holder and attached to the lens holder, and the lens holder J:\KBK\LGI\188D1\KBK-LGI-188D1 Application.docx/whs26KBK.LGI.188D1 is formed with a second adhesive portion comprising a top surface facing a bottom surface of the lens barrel and attached to the lens barrel, wherein the first adhesive portion has a ring shape when viewed in a first direction, and is formed in an inner area thereof with a second recess having a ring shape when viewed in the first direction, wherein the second adhesive portion is formed thereon with a first protrusion, and the first protrusion protrudes in the first direction. Therefore, as discussed above, claim 20 is allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. N. Mano, JP- 2007- 036393 A – it teaches a camera module assembly with a camera module and a lens barrel attached to it.

Contact
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on 6:00AM - 10PM, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697